Mr. Justice Paxson
delivered the opinion of the court,
This was an appeal from the refusal of the court below to grant an issue to determine the validity of the last will and testament of Joshua P. B. Eddery, deceased.
The questions presented were 1st, whether the testator was of sound mind at the time of the execution of the will; and 2d, whether said will and codicil were procured by undue influence, fraud, imposition or duress.
The latter branch of the inquiry maybe dismissed with the remark that we find nothing in the evidence to sustain it. Nor is there anything to bring the case within the ruling of Cuth*419bertson’s Appeal, 1 Out., 168, and Wilson v. Mitchell, 5 Id., 495.
Nor are we in any doubt as to the first proposition. We have read, the large mass of testimony with care without being convinced that the court below erred in denying the issue. To sustain a verdict against this will would be to do a great wrong. The true rule is that such a case should not go to the jury at all when the court in the exercise of a sound legal discretion would not sustain the verdict: Cauffman v. Long, 1 Norris, 72 ; Wilson v. Mitchell, supra.
It would serve no good purpose to discuss the evidence in detail. It would make the opinion of inconvenient and unreasonable length. A few general observations are all that is required.
The testator was altogether a remarkable man. He was born of colored parents in Virginia about 1798. His mo the being a slave he shared her condition of servitude as the law then stood, until his father purchased the freedom of his mother and the children. Joshua, the testator, subsequently removed from Virginia to Columbia, Pennsylvania, and about the year 1885 came to Philadelphia, where he resided until his death in September, 1882. He had little if any education, yet could read and write to some extent, and was able to keep his accounts in a rude way. He appears always to have attended closely to business; was at one time a barber ; kept an oyster saloon and fruit stand ; later in life engaged in real estate operations and loaning money; was close if not miserly in liis habits, and died leaving an estate in houses and personal property variously estimated at from $100,000 to $150,000. His calling for some time prior to bis death was that of a clergyman of the Colored Methodist Church, and he appeared to have enjoyed considerable reputation. It was alleged at one timo that lie was convicted of forgery, but the record of that case shows the granting of a new trial and no subsequent proceedings. We are bound in the absence of evidence to the contrary to assume that the new trial was granted because of insufficient evidence. It is manifest that he was a man of strong personality, of vigorous mind and will, and not easily turned from his purpose. As was to be expected, an ignorant man of this description, possessed of a large estate, and living alone in two small, illy furnished rooms, was the recipient of a large amount of disinterested advice in regard to the proper disposition of bis property by will, in addition to suggestions as to aiding particular charities during bis life. He was in the habit of saying that be looked to the Lord for guidance in making liis will, which, for a Christian clergyman, was neither heterodox in theology, nor bad in law. That he was shrewd *420enough to keep the matter of his will to himself, taking into his confidence only bis lawyer who prepared it, and one or two friends, is plain from the testimony; that he purposely misled some of the anxious inquirers is equally clear. A lie is never justifiable for any purpose, yet if there are any circumstances which would give it a color of excuse, it is the case of just such a man as this, pestered with gratuitous advice, and constantly appealed to for money in aid of particular persons or charities. If, as was said by Justice Grier in Turner v. Hand; 8 Wall., Jr., 88, a man be addicted to telling lies about his will, we could not on this account pronounce him unfit to manage his affairs or dispose of his property. Testators sometimes take a peculiar pleasure in misleading anxious relatives, particularly collaterals, in this manner. 1 remember a case tried before me where a childless old -woman, possessed of a considerable estate, seemed to have taken a mischievous delight in deceiving her nieces and nephews. She promised her estate to them all, and deceived them all — but one. It was not considered to affect her testamentary capacity.
There were a number of witnesses who expressed the opinion that the testator was unfit to make a will. The opinion of many of them may be brushed aside as wholly worthless by reason of their lack of knowledge and judgment in such matters. A witness must know what testamentary capacity means before we can attach any weight to his testimony, else no man’s will would be safe. Some of the witnesses gave reasons for their opinions which are utterly worthless. As an illustration, Bishop Payne said: “A miser (referring to the testator,) is one who has mistaken gold for God, and property for blessedness. Such a person, in my opinion, is insane, and is therefore incapable of making a judicious will, such as Christians ought to make in view of the teachings of Jesus Christ, especially such as a Christian minister ought to make in view of his responsibility to Christ.” This standard is too vague for practical purposes. Another witness thought no colored man is competent to make a will after he is fifty years of age, though a white man may be. Another witness said : “ I don’t think he was capable of performing the duties of making a will, as he frequently had said that the law had not helped him out in the way he should dispose of his property.”
The two subscribing.witnesses, Gould and Thompson, appear to have had no doubts as to his testamentary capacity when they signed the will in that capacity, and before they knew its contents. They both swore before the Register that at that time they considered testator to have testamentary capacity. They appear since to have changed their minds. *421Gould testified in this proceeding: “ From my observation of the decedent and the facts, I must concede that his memory was very poor, and his judgment not what I would think would be sound.” Thompson said : “ From his condition in 1881, I thought he was not in a condition to make a will, either mentally or physically. From July he did not possess testamentary capacity. Told me several times he did not know what be was worth.” Such declarations as the latter are of very little value. A man may say he does not know what he is worth by reason of fluctuating values, or it may be an evasive answer to an impertinent question. In either event it does not even tend to prove want of testamentary capacity
Moreover, a number of contestant’s witnesses who thought him incapable of making a will were among those who were disposed to aid him by advice in doing so, and the thought naturally suggests itself that if the will had been in accordance with their wishes it would have materially influenced their views of bis testamentary capacity.
Without going into detail the evidence in support of the will is overwhelming. It is in the main given by intelligent witnesses with ample opportunities of information.
We have here the case of an old colored man with sufficient mind and business sagacity to acquire a large fortune, much of it the result of his own labor, frugality and thrift; to take care of it even in old age; during all the time he is charged with being an imbecile he occasionally officiated and preached in his church; he presided at and attended the meetings of various societies; he administered the communion at liis church, and solemnized several marriages; attended actively to business, and was shown by witnesses on both sides to have a good knowledge of his property and its value. These are the kind of facts which a court should look at in determining a testator’s capacity, and in the face of them the testimony of a crowd of ignorant witnesses, not experts, as to a testator’s unsoundness, goes for nothing. To permit a jury under such circumstances to set aside a will in order to give effect to their own notions of what a testator should do with his property under given circumstances, in other words to make a will for him, would be-to put many estates in peril, and destroy that assurance which now every man has, that after his death the property for which he has toiled and saved shall go according to the directions of his last will and testament.
Nor is there anything in the disposition of this property which tends to throw a doubt over the ease. It is true he cuts off Ms grandchildren with a small sum, but the reasons therefor appear to have been satisfactory, at least to the testator. He gives the bulk of his estate to his nephew and to his *422brother. The former had been brought up by him from a child, and there is little doubt he took commendable pride in liis integrity and success. His brother appears to have done the testator a grievous domestic wrong, which at one time troubled and clouded his life. But this was forty years ago, and amicable relations were restored long before his death. If he forgave his brother it was not inconsistent with his religious profession. Aside from all this, a man like this testator, who has amassed a fortune, by a frugality which denies to its possessor even the comforts of life, may be depended upon to leave the hard-earned and harder saved fruits of his toil to some one whom be at least believes will not squander it in idleness and dissipation. This seems to be the key-note to this will.
Upon the whole, we are of opinion that it would be a grievous wrong to allow any jury to set aside this will upon the evidence adduced, and for this reason we sustain the court below in denying the issue prayed for.
Decree affirmed and the appeal dismissed at the costs of the appellant.